NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No.    16-50378

                Plaintiff-Appellee,             D.C. No. 3:16-cr-01124-LAB

 v.
                                                MEMORANDUM*
OSCAR DAVID AVILA,

                Defendant-Appellant.

                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                           Submitted October 23, 2017**

Before:      McKEOWN, WATFORD, and FRIEDLAND, Circuit Judges.

      Oscar David Avila appeals from the district court’s judgment and challenges

the 60-month sentence imposed following his guilty-plea conviction for possession

with intent to distribute methamphetamine, in violation of 21 U.S.C. § 841(a)(1).

Pursuant to Anders v. California, 386 U.S. 738 (1967), Avila’s counsel has filed a



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
brief stating that there are no grounds for relief, along with a motion to withdraw

as counsel of record. We have provided Avila the opportunity to file a pro se

supplemental brief. No pro se supplemental brief or answering brief has been

filed.

         Avila waived his right to appeal his sentence. Our independent review of

the record pursuant to Penson v. Ohio, 488 U.S. 75, 80 (1988), discloses no

arguable issue as to the validity of the waiver. See United States v. Watson, 582
F.3d 974, 986-88 (9th Cir. 2009). We accordingly dismiss the appeal. See id. at

988.

         Counsel’s motion to withdraw is GRANTED.

         DISMISSED.




                                           2                                  16-50378